DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-26 are being treated on the merits.
Specification
The disclosure is objected to because of the following informalities:
In para. 0061, "a lateral edges 34B" appear to read "a lateral edge 34B".
Appropriate correction is required.
Claim Objections 
Claims 22-23 objected to because of the following informalities:
In claim 22, line 1, "further comprising" appears to read "wherein the tongue further comprising";
In claim 23, line 1, "further comprising" appears to read "wherein the tongue further comprising".
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 6-8, 10-11, 15-19 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bock (US 2005/0229436 A1).
Regarding claim 1, Bock discloses a skate (skate 10, 12; figs. 1A, 1B; para. 0074) for a foot of a wearer, the foot having a top surface, a bottom surface, a medial side, and a lateral side (a human foot inherently having a top surface, a bottom surface, a medial side, and a lateral side), the skate comprising: 
a boot (boot 112; fig. 4A; para. 0133) having a shell (enclosure for a foot, not including the tongue; figs. 1A, 4A; paras. 0077, 0133) with a bottom portion (see annotated 4A; paras. 0077, 0133) shaped to enclose the bottom surface of the foot (see annotated fig 4A; paras. 0077, 0133), a lateral side portion (corresponding to lateral tongue portion 120, which extends outwardly from the central tongue portion substantially away from the sagittal plane of the user; see fig. 4B and annotated fig 4A; paras. 0065-0066, 0135) shaped to enclose the lateral side of the foot (see fig. 4B and annotated fig 4A; para. 0135), and a medial side portion (corresponding to medial tongue portion 118, which extends outwardly from the central tongue portion substantially towards the sagittal plane of the user; see fig. 4B and annotated fig 4A; paras. 0065-0066, 0135) shaped to enclose the medial side of the foot (see fig. 4B and annotated fig 4A; para. 0135), the boot including a toe portion to cover toes of the wearer (see annotated fig. 4A); and 
a tongue (tongue 11; figs 4A-4B; para. 0135) engaged to the boot and extending along a length between an upper end of the tongue and a lower end of the tongue adjacent to the toe portion of the boot (see annotated fig. 4A; para. 0135), the tongue having a medial edge (corresponding to medial tongue portion 118, which extends outwardly from the central tongue portion substantially towards the sagittal plane of the user; see annotated fig. 4B; paras. 0065-0066, 0135) adjacent to the medial side portion of the shell (see annotated fig. 4B; para. 0135) and a lateral edge (corresponding to lateral tongue portion 120, which extends outwardly from the central tongue portion substantially away from the sagittal plane of the user; see annotated fig.4B; paras. 0065-0066, 0135) adjacent to the lateral side portion of the shell (see annotated fig. 4B; para. 0135), a longitudinal center axis of the tongue (see annotated fig. 4B; para. 0135) extending between the upper and lower ends and spaced equidistantly between the medial and lateral edges at at least one point of the length of the tongue (at points along a central axis of central tongue portion 122; see annotated fig. 4B; para. 0135), the longitudinal center axis dividing the tongue into a medial segment (medial tongue portion 118; see annotated fig. 4B; para. 0135) having a medial segment width (see annotated fig. 4B) defined from a point on the longitudinal center axis to the medial edge (see annotated fig. 4B; para. 0135), and a lateral segment (lateral tongue portion 120; see annotated fig. 4B; para. 0135) having a lateral segment width (see annotated fig. 4B) defined from the point on the longitudinal center axis to the lateral edge (see annotated fig. 4B; para. 0135), the lateral segment width being different from the medial segment width at said point on the longitudinal center axis (tongue 11 is asymmetrical along the longitudinal center axis, and the lateral segment width is greater than the medial segment width at said point on the longitudinal center axis; see annotated fig. 4B; paras. 0135, 0137).
Regarding claim 2, Bock discloses the skate as defined in claim 1, and further discloses wherein the lateral segment width is greater than the medial segment width at the point on the longitudinal center axis (tongue 11 is asymmetrical along the longitudinal center axis, and the lateral segment width is greater than the medial segment width at said point on the longitudinal center axis; see annotated fig. 4B; paras. 0135, 0137).
Regarding claim 6, Bock discloses the skate as defined in claim 1, and further discloses wherein the tongue includes a folding zone (around opening 134 along a transverse direction of the tongue; figs. 4B-4C; paras. 0139, 0140, 0142) extending between the medial and lateral edges and defining a folding axis being transverse to the longitudinal center axis (see annotated fig. 4B), the upper and lower ends of the tongue being foldable towards one another about the folding axis (outer tongue shell 130 and tongue lining 128 are made of foldable materials; figs. 4B-4C; paras. 0139, 0140, 0142).
Regarding claim 7, Bock discloses the skate as defined in claim 6, and further discloses wherein the folding zone is disposed between the upper and lower ends of the tongue (see annotated fig. 4B) to position the folding axis above the top surface of the foot and in alignment with a dorsiflexion-plantarflexion axis of the foot (for improving the flexibility of the tongue 111 upon a dorsiflexion or plantar flexion of the foot; see annotated fig. 4B; para. 0140).
Regarding claim 8, Bock discloses the skate as defined in claim 1, and further discloses wherein the tongue has an inner surface (inner surface of outer shell 130; see figs. 4B-4C; para. 0139) to face towards the top surface of the foot (see figs. 4A-4C), and an exposed outer surface (outer surface of outer shell 130; see figs. 4B-4C; para. 0139), the tongue further comprising a protrusion (lining 128; 4B-4C; para. 0139) extending from the inner surface towards the top surface of the foot (figs. 4B-4C; para. 0139), the protrusion being positioned on the lateral segment of the tongue (see annotated fig. 4B) to overlay a portion of lateral metatarsals of the foot of the wearer (see annotated figs. 4A-4B).
Regarding claim 10, Bock discloses a tongue (tongue 11; figs 4A-4B; para. 0135) adapted to be mounted within a boot of a skate (fig. 4A; para. 0135), the tongue comprising: an upper end and a lower end (see annotated fig. 4A; para. 0135), and a medial edge (corresponding to medial tongue portion 118, which extends outwardly from the central tongue portion substantially towards the sagittal plane of the user; see annotated fig. 4B; paras. 0065-0066, 0135) and a lateral edge (corresponding to lateral tongue portion 120, which extends outwardly from the central tongue portion substantially away from the sagittal plane of the user; see annotated fig.4B; paras. 0065-0066, 0135), a longitudinal center axis of the tongue (see annotated fig. 4B; para. 0135) extending between the upper and lower ends and spaced equidistantly between segments of the medial and lateral edges (along a central axis of central tongue portion 122; see annotated fig. 4B; para. 0135), the longitudinal center axis dividing the tongue into a medial segment (medial tongue portion 118; see annotated fig. 4B; para. 0135) having a medial segment width (see annotated fig. 4B) defined from a point on the longitudinal center axis to the medial edge (see annotated fig. 4B; para. 0135), and a lateral segment (lateral tongue portion 120; see annotated fig. 4B; para. 0135) having a lateral segment width (see annotated fig. 4B) defined from the point on the longitudinal center axis to the lateral edge (see annotated fig. 4B; para. 0135), the lateral segment width being different from the medial segment width at the point on the longitudinal center axis (tongue 11 is asymmetrical along the longitudinal center axis, and the lateral segment width is greater than the medial segment width at said point on the longitudinal center axis; see annotated fig. 4B; paras. 0135, 0137).
Regarding claim 11, Bock discloses the tongue as defined in claim 10, and further discloses wherein the lateral segment width is greater than the medial segment width at the point on the longitudinal center axis (tongue 11 is asymmetrical along the longitudinal center axis, and the lateral segment width is greater than the medial segment width at said point on the longitudinal center axis; see annotated fig. 4B; paras. 0135, 0137).
Regarding claim 15, Bock discloses the tongue as defined in claim 10, and further discloses wherein the tongue further comprising a folding zone (around opening 134 along a transverse direction of the tongue; figs. 4B-4C; paras. 0139, 0140, 0142) extending between the medial and lateral edges and defining a folding axis being transverse to the longitudinal center axis (see annotated fig. 4B), the upper and lower ends of the tongue being foldable towards one another about the folding axis (outer tongue shell 130 and tongue lining 128 are made of foldable materials; figs. 4B-4C; paras. 0139, 0140, 0142).
Regarding claim 16, Bock discloses the tongue as defined in claim 15, and further discloses wherein the folding zone is disposed between the upper and lower ends of the tongue (see annotated fig. 4B) to position the folding axis in alignment with a dorsiflexion-plantarflexion axis of a foot (for improving the flexibility of the tongue 111 upon a dorsiflexion or plantar flexion of the foot; see annotated fig. 4B; para. 0140).
Regarding claim 17, Bock discloses the tongue as defined in claim 10, and further discloses wherein the tongue further comprising an inner surface (inner surface of outer shell 130; see figs. 4B-4C; para. 0139) and an exposed outer surface (outer surface of outer shell 130; see figs. 4B-4C; para. 0139), and a protrusion (lining 128; 4B-4C; para. 0139) extending away from the inner surface (figs. 4B-4C; para. 0139), the protrusion being positioned on the lateral segment (see annotated fig. 4B) to overlay a portion of lateral metatarsals of a foot (see annotated figs. 4A-4B).
Regarding claim 18, Bock discloses a skate boot (skate boot 112; fig. 4A; para. 0133) comprising a shell (enclosure for a foot, not including the tongue; figs. 1A, 4A; paras. 0077, 0133) defining a foot receiving portion (see fig 4A; paras. 0077, 0133) and a tongue  (tongue 11; figs 4A-4B; para. 0135) mounted within the boot (see fig. 4A; para. 0135), the tongue including an upper end (see annotated fig. 4A; para. 0135), a lower end (see annotated fig. 4A; para. 0135), a medial edge (corresponding to medial tongue portion 118, which extends outwardly from the central tongue portion substantially towards the sagittal plane of the user; see annotated fig. 4B; paras. 0065-0066, 0135) and a lateral edge (corresponding to lateral tongue portion 120, which extends outwardly from the central tongue portion substantially away from the sagittal plane of the user; see annotated fig.4B; paras. 0065-0066, 0135), a longitudinal center axis of the tongue (see annotated fig. 4B; para. 0135) extending between the upper and lower ends and spaced substantially equidistantly between segments of the medial and lateral edges (at points along a central axis of central tongue portion 122; see annotated fig. 4B; para. 0135), the longitudinal center axis dividing the tongue into a medial segment (medial tongue portion 118; see annotated fig. 4B; para. 0135) and a lateral segment (lateral tongue portion 120; see annotated fig. 4B; para. 0135), the medial and lateral segments being asymmetrical about the longitudinal center axis (tongue 11 is asymmetrical along the longitudinal center axis; see annotated fig. 4B; paras. 0135, 0137).
Regarding claim 19, Bock discloses the skate boot as defined in claim 18, and further discloses wherein the medial segment has a medial segment width (see annotated fig. 4B) defined from a point on the longitudinal center axis to the medial edge (see annotated fig. 4B; para. 0135), and the lateral segment has a lateral segment width (see annotated fig. 4B) defined from the point on the longitudinal center axis to the lateral edge (see annotated fig. 4B; para. 0135), the lateral segment width being different from the medial segment width at the point on the longitudinal center axis (tongue 11 is asymmetrical along the longitudinal center axis, and the lateral segment width is greater than the medial segment width at said point on the longitudinal center axis; see annotated fig. 4B; paras. 0135, 0137), the lateral segment width being greater than the medial segment width at the point on the longitudinal center axis (tongue 11 is asymmetrical along the longitudinal center axis, and the lateral segment width is greater than the medial segment width at said point on the longitudinal center axis; see annotated fig. 4B; paras. 0135, 0137).
Regarding claim 22, Bock discloses the skate boot as defined in claim 18, and Bock further discloses wherein the tongue further comprising a folding zone (around opening 134 along a transverse direction of the tongue; figs. 4B-4C; paras. 0139, 0140, 0142) extending between the medial and lateral edges and defining a folding axis being transverse to the longitudinal center axis (see annotated fig. 4B), the upper and lower ends of the tongue being foldable towards one another about the folding axis  (outer tongue shell 130 and tongue lining 128 are made of foldable materials; figs. 4B-4C; paras. 0139, 0140, 0142), the folding zone being disposed between the upper and lower ends of the tongue (see annotated fig. 4B) to position the folding axis in alignment with a dorsiflexion-plantarflexion axis of a foot (for improving the flexibility of the tongue 111 upon a dorsiflexion or plantar flexion of the foot; see annotated fig. 4B; para. 0140).
Regarding claim 23, Bock discloses the skate boot as defined in claim 18, and further discloses wherein the tongue further comprising an inner surface  (inner surface of outer shell 130; see figs. 4B-4C; para. 0139) and an exposed outer surface (outer surface of outer shell 130; see figs. 4B-4C; para. 0139), and a protrusion (lining 128; 4B-4C; para. 0139) extending away from the inner surface (figs. 4B-4C; para. 0139), the protrusion being positioned on the lateral segment (lining 128 disposed on the entire inner surface, including the lateral segment; see annotated fig. 4B) to overlay a portion of lateral metatarsals of a foot (see annotated figs. 4A-4B), the protrusion being disposed on the lateral segment at a position less than 50% of the length of the tongue measured from the lower end (lining 128 disposed on the entire inner surface, including a position less than 50% of the length of the tongue measured from the lower end; see annotated fig. 4B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-4, 9, 12-13, 20 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US 2005/0229436 A1).
Regarding claim 3, Bock discloses the skate as defined in claim 1, and further discloses wherein the medial edge of the tongue has a recessed segment having a recessed medial edge (see annotated fig. 4B), the recessed medial edge being closer to the longitudinal center axis than a remainder of the medial edge (see annotated fig. 4B), the recessed medial edge delimiting a void (see annotated fig. 4B).
Bock does not explicitly disclose the void is shaped to receive therein at least a portion of medial malleolus of the wearer.  However, Bock does disclose that the asymmetry of the tongue reflects the asymmetry of the ankle of the user (para. 0137).  Therefore, one of ordinary skill in the art would recognize that the void of Bock as shown in annotated Fig. 4B is shaped to receive therein at least a portion of medial malleolus of the wearer.  Therefore, it would have been obvious to one of ordinary skill in the art to have recognized that Bock’s void meets the claimed requirement.
Regarding claim 4, Bock discloses the skate as defined in claim 3, and further discloses wherein the medial segment width is defined from the point on the longitudinal center axis to the recessed medial edge (see annotated fig. 4B), the medial segment width being less than the lateral segment width at the point on the longitudinal center axis (see annotated fig. 4B).
Regarding claim 9, Bock discloses the skate as defined in claim 1, and further discloses wherein the skate is an ice skate (ice skate 12; fig. 1B; paras. 0074, 0091).
Bock does not explicitly disclose the shell of the boot is more rigid than the tongue.  However, it has been common practice to use a more rigid material for a shell of a skate boot for more protection and a less rigid material for a tongue for more comfort and flexibility.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the materials of the shell of the boot and the tongue, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred materials that is on the basis of its suitability for the intended use.  In other words, using a more rigid material for the shell and a less rigid material for the tongue would have been an "obvious to try" approach because the use of such materials is not of innovation but of ordinary skill and common sense.
Regarding claim 12, Bock discloses the tongue as defined in claim 10, and further discloses wherein the medial edge of the tongue has a recessed segment having a recessed medial edge (see annotated fig. 4B), the recessed medial edge being closer to the longitudinal center axis than a remainder of the medial edge (see annotated fig. 4B), the recessed medial edge delimiting a void (see annotated fig. 4B).
Bock does not explicitly disclose the void is shaped to receive therein at least a portion of medial malleolus of the wearer.  However, Bock does disclose that the asymmetry of the tongue reflects the asymmetry of the ankle of the user (para. 0137).  Therefore, one of ordinary skill in the art would recognize that the void of Bock as shown in annotated Fig. 4B is shaped to receive therein at least a portion of medial malleolus of the wearer.  Therefore, it would have been obvious to one of ordinary skill in the art to have recognized that Bock’s void meets the claimed requirement.
Regarding claim 13, Bock discloses the tongue as defined in claim 12, and further discloses wherein the medial segment width is defined from the point on the longitudinal center axis to the recessed medial edge (see annotated fig. 4B), the medial segment width being less than the lateral segment width at the point on the longitudinal center axis (see annotated fig. 4B).
Regarding claim 20, Bock discloses the skate boot as defined in claim 18, and further discloses wherein the medial edge of the tongue has a recessed segment having a recessed medial edge (see annotated fig. 4B), the recessed medial edge being closer to the longitudinal center axis than a remainder of the medial edge (see annotated fig. 4B), the recessed medial edge delimiting a void (see annotated fig. 4B), the medial segment width being defined from the point on the longitudinal center axis to the recessed medial edge (see annotated fig. 4B), the medial segment width being less than the lateral segment width at the point on the longitudinal center axis (see annotated fig. 4B).
Bock does not explicitly disclose the void is shaped to receive therein at least a portion of medial malleolus of the wearer.  However, Bock does disclose that the asymmetry of the tongue reflects the asymmetry of the ankle of the user (para. 0137).  Therefore, one of ordinary skill in the art would recognize that the void of Bock as shown in annotated Fig. 4B is shaped to receive therein at least a portion of medial malleolus of the wearer.  Therefore, it would have been obvious to one of ordinary skill in the art to have recognized that Bock’s void meets the claimed requirement.
Regarding claim 25, Bock discloses the skate boot as defined in claim 18, and further discloses wherein the tongue has at least one comfort feature disposed thereon (the medial segment 118 only extends along part of the central tongue portion 122 in proximity to a user's ankle bone when the user wears the skate boot, thereby providing comfort to the user's ankle; see annotated fig. 4B; paras. 0135, 0137), the at least one comfort feature including a recessed segment (see annotated fig. 4B) disposed on the medial segment at a third location of the tongue (see annotated fig. 4B), the recessed segment having a recessed medial edge (see annotated fig. 4B), the recessed medial edge being closer to the lateral edge than a remainder of the medial edge (see annotated fig. 4B), the recessed medial edge delimiting a void (see annotated fig. 4B).
Bock does not explicitly disclose the void is shaped to receive therein at least a portion of medial malleolus of the wearer.  However, Bock does disclose that the asymmetry of the tongue reflects the asymmetry of the ankle of the user (para. 0137).  Therefore, one of ordinary skill in the art would recognize that the void of Bock as shown in annotated Fig. 4B is shaped to receive therein at least a portion of medial malleolus of the wearer.  Therefore, it would have been obvious to one of ordinary skill in the art to have recognized that Bock’s void meets the claimed requirement.
Regarding claim 26, Bock discloses the skate as defined in claim 25, and further discloses wherein the recessed segment is disposed on the medial segment at a position between 40% and 90% of the length of the tongue measured from the lower end (see annotated fig. 4B).
Claims 5, 14, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US 2005/0229436 A1) in view of Merle (US 5,946,826 A).
Regarding claim 5, Bock discloses the skate as defined in claim 1, but does not disclose wherein the tongue further comprises a tab disposed on the lateral segment adjacent to the upper end of the tongue, the tab extending outwardly from the lateral edge in a direction away from the longitudinal center axis, the tab being positionable between the top surface of the foot and an underside of the lateral side portion of the shell.  However, Merle teaches a boot (ski boot; fig. 1; col. 4, ll. 7-9, 27-30) having a tongue (tongue 16, 17; fig. 1; col. 4, ll. 43-47), wherein the tongue comprises a tab (tab 15; figs. 1-2; col. 4, ll. 65-68) disposed on a lateral segment (lateral segment 17; see figs. 1-2; col. 4, ll. 7-9) adjacent to an upper end of the tongue (see figs. 1-2), the tab extending outwardly from a lateral edge in a direction away from a longitudinal center axis (see figs. 1-2; col. 4, ll. 65-67; col. 5, ll. 1-5), the tab being positionable between a top surface of the foot and an underside of a lateral side portion of a shell (free end 15' with gripping projection 19 engaged inside of shell 1; see figs. 1-2; col. 4, ll. 65-67; col. 5, ll. 1-20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tongue as disclosed by Bock, with wherein the tongue further comprises a tab disposed on the lateral segment adjacent to the upper end of the tongue, the tab extending outwardly from the lateral edge in a direction away from the longitudinal center axis, the tab being positionable between the top surface of the foot and an underside of the lateral side portion of the shell, as taught by Merle, in order to provide a constant maintenance of the tongue with respect to a contiguous flank of the rear portion of the shell base that encircles the ankle while guaranteeing the conditions of constant enveloping, imperviousness and comfort (Merle; col. 2, ll. 57-67; col. 3, ll. 1-2).
Regarding claim 14, Bock discloses the tongue as defined in claim 10, but does not disclose wherein the tongue further comprising a tab disposed on the lateral segment adjacent to the upper end of the tongue, the tab extending outwardly from the lateral edge in a direction away from the longitudinal center axis.  However, Merle teaches a boot (ski boot; fig. 1; col. 4, ll. 7-9, 27-30) having a tongue (tongue 16, 17; fig. 1; col. 4, ll. 43-47), wherein the tongue comprises a tab (tab 15; figs. 1-2; col. 4, ll. 65-68) disposed on a lateral segment (lateral segment 17; see figs. 1-2; col. 4, ll. 7-9) adjacent to an upper end of the tongue (see figs. 1-2), the tab extending outwardly from a lateral edge in a direction away from a longitudinal center axis (see figs. 1-2; col. 4, ll. 65-67; col. 5, ll. 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tongue as disclosed by Bock, with wherein the tongue further comprises a tab disposed on the lateral segment adjacent to the upper end of the tongue, the tab extending outwardly from the lateral edge in a direction away from the longitudinal center axis, as taught by Merle, in order to provide a constant maintenance of the tongue with respect to a contiguous flank of the rear portion of the shell base that encircles the ankle while guaranteeing the conditions of constant enveloping, imperviousness and comfort (Merle; col. 2, ll. 57-67; col. 3, ll. 1-2).
Regarding claim 21, Bock discloses the skate boot as defined in claim 18, but does not disclose the skate boot further comprising a tab disposed on the lateral segment adjacent to the upper end of the tongue, the tab extending outwardly from the lateral edge in a direction away from the longitudinal center axis.  However, Merle teaches a boot (ski boot; fig. 1; col. 4, ll. 7-9, 27-30) having a tongue (tongue 16, 17; fig. 1; col. 4, ll. 43-47), wherein the tongue comprises a tab (tab 15; figs. 1-2; col. 4, ll. 65-68) disposed on a lateral segment (lateral segment 17; see figs. 1-2; col. 4, ll. 7-9) adjacent to an upper end of the tongue (see figs. 1-2), the tab extending outwardly from a lateral edge in a direction away from a longitudinal center axis (see figs. 1-2; col. 4, ll. 65-67; col. 5, ll. 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tongue as disclosed by Bock, with wherein the tongue further comprises a tab disposed on the lateral segment adjacent to the upper end of the tongue, the tab extending outwardly from the lateral edge in a direction away from the longitudinal center axis, as taught by Merle, in order to provide a constant maintenance of the tongue with respect to a contiguous flank of the rear portion of the shell base that encircles the ankle while guaranteeing the conditions of constant enveloping, imperviousness and comfort (Merle; col. 2, ll. 57-67; col. 3, ll. 1-2).
Regarding claim 24, Bock discloses the skate boot as defined in claim 18, but does not disclose wherein the tongue has at least one comfort feature disposed thereon, the at least one comfort feature including a tab on the lateral segment at a first location of the tongue adjacent to the upper end of the tongue, the tab extending outwardly away from the lateral edge, the tab being disposed on the lateral segment at a position greater than 50% of the length of the tongue measured from the lower end.  However, Merle teaches a boot (ski boot; fig. 1; col. 4, ll. 7-9, 27-30) having a tongue (tongue 16, 17; fig. 1; col. 4, ll. 43-47), wherein the tongue has at least one comfort feature disposed thereon (the tongue overlaps flank 9 of shell 1 by flexible tab 15 which makes the ski boot more impervious thereby providing more comfort; figs. 1-2; col. 4, ll. 65-68; col. 5, ll. 6-13, 28-30), the at least one comfort feature including a tab (tab 15; figs. 1-2; col. 4, ll. 65-68) on a lateral segment at a first location of the tongue adjacent to an upper end of the tongue (see figs. 1-2), the tab extending outwardly away from the lateral edge (see figs. 1-2; col. 4, ll. 65-67; col. 5, ll. 1-5), the tab being disposed on the lateral segment at a position greater than 50% of the length of the tongue measured from a lower end (see figs. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tongue as disclosed by Bock, with wherein the tongue has at least one comfort feature disposed thereon, the at least one comfort feature including a tab on the lateral segment at a first location of the tongue adjacent to the upper end of the tongue, the tab extending outwardly away from the lateral edge, the tab being disposed on the lateral segment at a position greater than 50% of the length of the tongue measured from the lower end, as taught by Merle, in order to provide a constant maintenance of the tongue with respect to a contiguous flank of the rear portion of the shell base that encircles the ankle while guaranteeing the conditions of constant enveloping, imperviousness and comfort (Merle; col. 2, ll. 57-67; col. 3, ll. 1-2).

    PNG
    media_image1.png
    817
    1084
    media_image1.png
    Greyscale

Annotated Fig. 4A from US 2005/0229436 A1

    PNG
    media_image2.png
    593
    1117
    media_image2.png
    Greyscale

Annotated Fig. 4B from US 2005/0229436 A1

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Feuerecker (US 6,237,253 B1) also directed to an asymmetric tongue of a footwear. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732